Citation Nr: 1821867	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for periodontal disease with a full upper plate. 

3.  Entitlement to service connection for bilateral restless leg syndrome (previously claimed as muscle weakness, sleep disorder, and insomnia).

4.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and anxiety.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for nasal disorder (previously claimed as deviated passage and nose bleeding with cauterization).

7.  Entitlement to service connection for skin cancer of the left inner ear and neck with Moh's surgery.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a result of exposure to herbicide agents.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

12.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

13.  Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, neuropathy, or service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1985, including service in the Republic of Vietnam from August 1966 to September 1967 and April 1971 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since transferred to the RO in Baltimore, Maryland. 

In April 2017, the Veteran's claims were remanded to schedule a travel board hearing.  

In January 2018, a travel board hearing was held before the undersigned.  A transcript of that hearing is of record.  During the hearing, the Veteran stated that he wanted to withdraw his claims of entitlement to service connection for psoriasis and periodontal disease.

The Board has re-characterized the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD and anxiety.  This is based on the Veteran's characterization of his claim and medical records that note anxiety during and after the Veteran's service.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (holding that when a claimant makes a claim, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for acquired psychiatric disorder, bilateral restless leg syndrome, hypertension, nasal disorder, skin cancer, COPD, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  At the January 2018 hearing, the Veteran withdrew his claim of entitlement to service connection for psoriasis.

2.  At the January 2018 hearing, the Veteran withdrew his claim of entitlement to service connection for periodontal disease with a full upper plate.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for psoriasis have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for periodontal disease with a full upper plate have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or an authorized representative.  Id.  

During the January 2018 central office hearing, the Veteran withdrew the appeals regarding the issues of entitlement to service connection for psoriasis and periodontal disease with a full upper plate.  Hence, with respect to these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

ORDER

The claim of entitlement to service connection for psoriasis is dismissed.

The claim of entitlement to service connection for periodontal disease with a full upper plate is dismissed. 


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These requirements are satisfied with regard to the Veteran's acquired psychiatric disorder claim.  Regarding the first element, a December 2003 private medical record contains an assessment of anxiety.  Regarding the second element, STRs dated November 1982 (received 1/15/14, page 76 of 126) and April 1983 (received 1/15/14, page 2 of 90) indicate in-service anxiety.  Regarding the third and fourth elements, there is an indication that an acquired psychological disorder, including anxiety, could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  The Veteran is entitled to a VA medical examination and opinion regarding an acquired psychiatric disorder.  

The McLendon elements are also satisfied with regard to the Veteran's restless leg syndrome claim.  Regarding the first element, a May 1993 private medical record (received 2/8/18, page 69 of 70) states that the Veteran has been diagnosed with "[r]estless legs syndrome with periodic leg movements."  Regarding the second element, a service treatment record (STR) dated November 1982 (received 1/15/14, page 33 of 90) states that the Veteran "wakes up every 2 [hours], sometime [complains of] pain."  Regarding the third and fourth elements, there is an indication that the Veteran's restless leg syndrome could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding this disorder.  

The McLendon elements are also satisfied with regard to the Veteran's hypertension claim.  Regarding the first element, private medical records dated July 2003 and June 2006 contain current diagnoses of hypertension.  Regarding the second element, an STR dated November 1982 (received 1/15/14, page 76 of 126) contains a blood pressure reading of 138/100.  Regarding the third and fourth elements, there is an indication that hypertension could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding hypertension.  

The McLendon elements are also satisfied with regard to the Veteran's nasal disorder claim.  Regarding the first element, a March 2004 private treatment record indicates recurrent nosebleeds that are "most likely secondary to aspirin/Plavix combination" and a November 2006 private medical record describes "[n]ose bleeds daily for past 1 month" with history of "chronic nose bleeds always [left] side."  Regarding the second element, at the January 2018 hearing the Veteran stated that he experienced nose bleeds in service.  The Veteran is competent to report nose bleeds, as they are within the scope of the knowledge and personal observations of a lay witness.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, an April 1976 STR (received 1/15/14, page 14 of 48) indicates "[f]indings consistent with sinusitis."  Regarding the third and fourth elements, there is an indication that a nasal disorder could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding a nasal disorder.    

The McLendon elements are also satisfied with regard to the Veteran's skin cancer claim.  Regarding the first element, an October 2005 private treatment record notes a history of basal cell carcinoma and an October 2006 private treatment record indicates "removal of a basal cell carcinoma on [the Veteran's] left conchal bowl" using "Mohs technique."  Regarding the second element, an STR dated April 1980 (received 1/15/14, page 63 of 126) notes a node on the left side of his neck.  Also, at the January 2018 hearing, the Veteran stated that his skin cancer could be the result of in-service sun exposure.  Regarding the third and fourth elements, there is an indication that skin cancer could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding skin cancer.  

The McLendon elements are also satisfied with regard to the Veteran's COPD claim.  Regarding the first element, a July 2003 private medical record states: "His chest x-ray done has revealed COPD."  Regarding the second element, a June 1971 STR (received 1/15/14, page 33 of 126) indicates chest pain.  Regarding the third and fourth elements, there is an indication that COPD could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding COPD.  

The McLendon elements are also satisfied with regard to the Veteran's claims of entitlement to service connection for neuropathy of the right and left upper extremities.  Regarding the first element, the Veteran has stated that he has neuropathy of the upper extremities.  The Veteran is competent to report tingling and/or numbness of the arms, as this symptom is within the scope of the knowledge and personal observations of a lay witness.  See Barr, 21 Vet. App. at 307.  This constitutes competent evidence of current symptoms so as to satisfy the first McLendon element.  

Regarding the second element, a March 1983 STR (received 1/15/14, page 86 of 126) indicates left arm numbness following a motor vehicle accident.  An August 1983 STR (received 1/15/14, page 93 of 126) states that the Veteran's "left arm was flung across chest to the right" during this accident.  A March 1980 STR (received 1/15/14, page 62 of 126) indicates right shoulder pain.  Taken together, this evidence satisfies the second McLendon element.  

Regarding the third and fourth elements, there is an indication that neuropathy of the right and left upper extremities could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding neuropathy of the right and left upper extremities.  

The McLendon elements are also satisfied with regard to the Veteran's claims of entitlement to service connection for neuropathy of the right and left lower extremities.  Regarding the first element, a January 2004 private medical record (received 2/18/18, page 46 of 70) indicates "treatment for radiculopathy of L4-L5 in 2000."  Regarding the second element, a March 1984 STR (received 1/15/14, page 19 of 70) indicates "T5 radiculopathy possibly [secondary] to earlier [motor vehicle accident]" and a November 1983 STR (received 1/15/14, page 28 of 70) describes "chest wall pain that radiates to posterior region."  Regarding the third and fourth elements, there is an indication that neuropathy of the right and left lower extremities could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding neuropathy of the right and left lower extremities.

The McLendon elements are also satisfied with regard to the Veteran's erectile dysfunction claim.  Regarding the first element, a February 2006 private medical record indicates that the Veteran "has erectile impotence" and prescribes Viagra.  Regarding the second element, at the January 2018 hearing, the Veteran states that his erectile dysfunction is secondary to his service-connected coronary artery disease.  Regarding the third and fourth elements, there is an indication that erectile dysfunction could be secondary to a heart disease, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA medical examination and opinion regarding erectile dysfunction.    

VA treatment records to October 21, 2014, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from October 22, 2014, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from October 22, 2014, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed bilateral restless leg syndrome, hypertension, nasal disorder, skin cancer of the left inner ear and neck with Moh's surgery, COPD, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, or erectile dysfunction.  The examiner should review the entire claims file, including the medical records cited in this decision, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed bilateral restless leg syndrome, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service; 

b. Whether the Veteran has any current or previously-diagnosed hypertension, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service; 

c. Whether the Veteran has any current or previously-diagnosed nasal disorder (previously claimed as deviated passage and nose bleeding with cauterization), and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service, including but not as a result of in-service nosebleeds or April 1976 "[f]indings consistent with sinusitis" (received 1/15/14, page 14 of 48).  For purposes of these opinions, the examiner is to assume that the Veteran's reports of in-service nosebleeds, as reported in the January 2018 hearing transcript, are credible; 

d. Whether the Veteran has any current or previously-diagnosed skin cancer of the left inner ear and neck with Moh's surgery, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service, including but not limited to as a result of exposure to sunlight; 

e. Whether the Veteran has any current or previously-diagnosed COPD, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service; 

f. Whether the Veteran has any current or previously-diagnosed peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, or peripheral neuropathy of the left lower extremity, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service, including but not limited to as a result of an in-service motor vehicle accident; 

g. Whether the Veteran has any current or previously-diagnosed erectile dysfunction, and whether it is at least as likely as not (a 50 percent or better probability) that any such disorder was incurred in the Veteran's service; and

h. Whether the Veteran has any current or previously-diagnosed erectile dysfunction that (i) is proximately due to the Veteran's hypertension, neuropathy, or service-connected coronary artery disease or (ii) was aggravated by the Veteran's hypertension, neuropathy, or service-connected coronary artery disease.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. Based on the information provided by the Veteran regarding stressors experienced in Vietnam, the RO should take steps to verify the claimed in-service stressors, to include contacting all such entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors.  Such stressors include a "rocket attack in the dark of the night and seeing a helicopter shot down, as described in the January 2018 hearing transcript.    

4. After completing steps 1 and 3 above, provide an examination and obtain a medical opinion regarding the nature and etiology of any acquired psychological disorder, including but not limited to anxiety and PTSD.  The examiner should review the entire claims file, including but not limited to the January 2018 hearing transcript, conduct all necessary tests and studies, and provide the requested opinions.  

a. Identify all acquired psychiatric disorders currently present.

b. Offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or more) that a current acquired psychiatric disorder had its onset in service, including PTSD and anxiety, or was otherwise caused by an in-service disease or injury.

c. Offer an opinion as to whether it is at least as likely as not that a current acquired psychiatric disorder had its onset within one year of the Veteran's discharge from his period of active service.

d. If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to exposure to an actual confirmed stressor or the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the response to the event or circumstance involved the psychological or a psycho-physiological state of fear, helplessness, or horror.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


